Citation Nr: 1221905	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  05-34 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for a neck disorder, to include cervical arthrosis grade II, cervical radiculopathy C5 and C6, and disc hernia (cervical spine disability).

3.  Entitlement to service connection for vertiginous syndrome (vertigo), claimed as a result of a head and neck injury.

4.  Entitlement to service connection for a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the claims sought on appeal.  In April 2009, the Board remanded the claims for additional development.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability was caused or aggravated by a whiplash injury in service. 

2.  The Veteran's vertigo was caused or aggravated by a whiplash injury sustained in service.

3.  The Veteran's depression was caused or aggravated by his cervical spine disability sustained in service.

4.  The preponderance of the evidence is against a finding that the Veteran's suffers from a current head injury.


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disability, claimed as a residuals of a head and neck injury, was incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Residuals of a head injury with vertigo was incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The Veteran's depression was incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A current head injury was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board's decision to grant service connection for the Veteran's cervical spine disability, vertigo, and depression herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (West 2002 & Supp. 2011).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2004 letter, sent prior to the initial July 2004 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, an October 2007 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the October 2007 letter was issued after the initial July 2004 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the October 2007 letter was issued, the Veteran's claims were readjudicated in the January 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records, have been obtained and considered. The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.  Additionally, the Veteran was afforded VA examinations in March 2008 and in October 2010 in order to adjudicate his service connection claim, as well as VHA opinions in December 2011 and in May 2012.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's head injury and any residuals from the in-service whiplash injury were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claim.

The Board notes that the Veteran's claims were remanded in April 2009 in order to obtain outstanding treatment records and translate evidence.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including arthritis and psychoses, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Cervical Spine Disability 

The Veteran contends that when he was in basic training, in either February or March 1966, he sustained a "whiplash" injury to his neck, causing his current cervical spine disability.  Specifically, the Veteran contends that he was on a night navigation exercise when he ran into some sort of wire and, as he was pulled backwards by the impact, collided with another solider from behind.  Following the injury, he suffered from continuous head and neck pain, as well as neurological manifestations that travel to both upper extremities. 

Service treatment records reflect that on May 1965 pre-induction examination, the Veteran checked "yes" to a painful or trick shoulder.  In November 1966, he complained of a scrape on his right hand.  In September 1967, he was seen in the neurology clinic for an eight month history of pain in the right suprascapular and posterior area.  There was no weakness or atrophy.  The Veteran was treated with injections of a local anesthetic and was prescribed pain medication.  On examination the following day, the Veteran was noted to have previously received eight treatments, including ultrasound therapy, and had used moist heat packs at the right superscapular region.  He reported that the pain had diminished considerably but was still present.  Seven days later, the Veteran reported that he had gotten relief from the injection.  He was advised to continue taking analgesics.  On October 1967 separation examination, the Veteran checked "yes" to recurrent back pain.  It was noted that the Veteran had been seen in the neurology clinic for right scapular pain.  There was no indication that the Veteran had sustained a head or neck injury, or that he suffered from a cervical spine disability that was related to trauma. 

The Veteran contends that he received treatment for his cervical spine disability beginning in 1972 in Mexico and was treated with pain medication and Vitamin B12.  He contends that he did not receive treatment for his neck pain from 1968 to 1970 because he did not have health insurance at that time.  

The first available post service treatment record is dated in February 1994.  At that time, X-ray examination showed early degenerative disease at the C6-C7 intervertebral disc space.  The Veteran reported having neck pain and occasional pain in his left arm.  He had some relief from using a cervical collar.  Range of motion of the shoulder was normal.  Range of motion of the neck was decreased.  The diagnosis was a cervical muscle spasm.  In July 1994, the Veteran reported having neck pain that radiated to his scapula.  He had occasional nonspecific arm numbness.  The impression was cervical spondylosis.  In October 1994, he was treated for bursitis that had improved.  

A July 2000 Social Security decision reflects that starting in March 1988, the Veteran had been on medical leave for his neck disability, headaches, and vertigo.  He had pain in the upper extremities with reduced muscular strength.  He felt that he was not capable of working.  

VA treatment records reflect that in March 2003, the Veteran had recently arrived in the United States from Venezuela after fleeing the communist regime.  He and his spouse had been physicians in Venezuela but could not find work in the United States, though he was a licensed laboratory technician in the United States.  In April 2003, the Veteran was noted to have disc herniation in the cervical spine as found on CTscan two to three years previously in Venezuela.  He reported that he had injured his neck in 1966 while in basic training.  In August 2003, he reported pain at the right side of his neck.  He was taking pain medication and was using heat packs.  He requested that he receive a cervical collar.  In February 2004, a June 2003 X-ray of the cervical spine was reviewed and interpreted as showing minimal spondylotic changes at C5-C6 and C6-C7.   

In February 2004, the Veteran's private physician submitted a statement that he had treated the Veteran from 1974 to December 2002.  The Veteran had first presented with symptoms of dizziness and severe headaches.  He had reported having experienced "craneo-encephalic trauma" in 1966.  He had positive Romberg testing.  Radiologic testing showed cervicoarthrosis at C5-C6.  The impression was dizziness due to "vertebrobasilar cervicoarthrosis."

In April 2004, a different private physician stated that the Veteran had been receiving treatment for cervical osteoarthritis, grade II, characterized by loss of muscular strength, conservative muscle tone and ranges of motion, and diminished reflexes.  He had last been treated in December 2001.  

VA treatment records reflect that in August 2004, the Veteran reported having cervical pain that radiated down his arms and hands, causing symptoms of numbness in his hands.  He had a history of vertigo diagnosed in 1990.  He reported that the onset of these symptoms was in 1966, when he incurred the "whiplash" injury.  An April 2004 CTscan was interpreted to show multilevel spondylitic changes and degenerative disc disease of the cervical spine, with multilevel small herniated discs.  There was no evidence of cord compression or foraminal stenosis.  The Veteran began regular physical therapy sessions.  He reported having discomfort secondary to muscle spasms for many years.  

In July 2005, the Veteran's private physician submitted a statement that, by the Veteran's report, he suffered trauma to the head at the level of the head and neck in service and that the injury caused his current cervical pain and dorsalgia that radiated to both shoulders.  There were no other injuries or accidents to explain the disability.  

In July 2006, the Veteran's VA chiropractor stated that the Veteran's cervical pain syndrome had likely begun following a hyperextension injury forty years previously.  The chiropractor explained that "over the ensuing years, the maladapative behavior of the neuromuscular controlling elements failed to provide adequate stabilization and control over the associate motor units.  Therefore, the biomechanical forces translated through the kinetic chain were not apportioned correctly though the cervical anatomy, likely causing excessive strain on regions that normally did not adapt well to such forced imposition.  The inhibition of the posterior cervical musculature as a result of the inadequate therapy following the initial injury has left the translation of the head forward as compared to normal neutral posture.  It has been shown that this can further reduce the transverse diameter of the IVF causing greater functional stenosis."

In January 2008, the Veteran submitted a statement that while in service, he had a lesion with paresthesias at the right suprascapular region while on active duty.  He stated that it was known that lesions could eventually generate enough pressure to affect neurological function, such as the paresthesias that he experienced in his arms and hands.  

On March 2008 VA examination, the Veteran reported that he had sustained a neck injury in service when a soldier collided into him when he hit barbed wire.  At the time, he had sustained a laceration to his left upper extremity and right lower leg.  His cervical pain was constant and was a dull, aching pain.  He had associated numbness and paresthesias in his bilateral upper extremities.  After physically examining the Veteran and reviewing the claims file, the examiner determined that the it was less likely than not that the Veteran's current cervical spine disability was related to the reported in-service head or neck injury.  In so concluding, the examiner explained that although the service treatment records showed treatment for pain at the right supraspinatu in September 1967, there was no indication that the Veteran had suffered from a neck injury at that time.  That report of treatment, and that the Veteran's symptoms appeared to resolve, tended to show that the pain was myofascial in origin and was not of cervical etiology.  

VA treatment records dated until January 2011 reflect ongoing treatment for cervical spine pain and accompanying neurological impairments in the upper extremities.  In June 2008, there was evidence of chronic right C8 radiculopathy.  

In March 2011, the Veteran's spouse and friend submitted statements that they remembered that in 1969, when they enrolled in medical school with the Veteran, he was already suffering from a stiff neck.  His wife stated that he used a neck brace throughout medical school.  His friend stated that he shared with the Veteran his own painkillers at that time because he could see that the Veteran was in a lot of pain due to a previous cervical spine injury. 

In December 2011, in response to a request by the Board, a VHA examiner submitted an opinion that it was at least as likely as not that the Veteran's cervical degenerative condition was aggravated by his service, including as due to the reported "whiplash" injury to the neck.  His opinion was based upon a review of the medical records, including a description of the accident and the X-ray/CT/MRI imaging study reports of the cervical spine.

An evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places the highest probative weight on the December 2011 VHA examiner's opinion that the Veteran's cervical spine disability was at least as likely as not aggravated by the in-service whiplash injury, with positive weight also assigned to July 2005 private opinion and July 2006 VA chiropractic opinion that found that his current cervical spine disability was likely due the sort of injury he reportedly sustained in service.  For one, the December 2011 opinion was provided by a chief neurosurgeon, demonstrating expertise in the area of cervical spine disabilities.  Thus, the opinion is weighted heavily based upon the competency of the examiner.  Moreover, all three opinions comport with one another and, when read together, provide a well-reasoned basis for finding a relationship between the cervical spine disability and the in-service injury.  It is clear that the Veteran's treating physician and chiropractor believed that his cervical spine disability had been caused by his in-service injury, and that the VHA examiner also believed such was so, despite a lack of documentation of the injury in service.  In that regard, the Board places less probative weight on the March 2008 VA examination because the rationale for the March 2008 opinion was based upon a lack of documentation of the injury in the record.  However, the Veteran, a medical physician himself, and the three other physicians in this case, have determined that the type and kind of disability from which the Veteran suffers follows the pathology of the described in service injury.  

Thus, in summarization, the Board finds that although the contended whiplash injury in service was not documented in the service records, the Veteran, a medical physician, is credible and competent to describe the injury and the residual symptoms following the injury.  Moreover, his private physician has submitted a statement that he had treated the Veteran for a cervical spine disability and for residuals of the in-service injury since shortly after the Veteran separated from service.  In fact, the claims file documents a continuity of treatment for the residuals of a whiplash injury.  Thus, chronicity in service and continuity of symptomatology are shown in this case when weighing the competent and credible evidence of record.  Finally, three physicians, including a chief neurosurgeon, have determined that the current cervical spine disability was caused or aggravated by service.  Accordingly, the Board finds that the evidence supports the Veteran's claim .  Thus, service connection for a cervical spine disability is granted.

Vertigo

The Veteran contends that his current vertigo is related to head trauma sustained in service.  Alternatively, the Veteran contends that his vertigo had its onset in service.

Service treatment records reflect that on May 1965 pre-induction examination, the Veteran checked "yes" to dizziness and fainting spells and frequent and severe headaches.  In April 1966, the Veteran sought treatment for ongoing dizziness.  On October 1967 separation examination, the Veteran reported experiencing occasional dizziness.

Post-service treatment records reflect that in February 1994, the Veteran complained of dizziness and headaches for one month.  His cervical spine pain had recently worsened.  His headaches was worse in the afternoon.  He was under stress to find employment after fleeing from Venezuela to the United States.  In August 2003, the Veteran reported having chronic headaches that he felt were stress-related.  

In February 2004, the Veteran's private physician submitted a statement that he had treated the Veteran from 1974 to December 2002.  The Veteran had first presented with symptoms of dizziness and severe headaches.  He had reported having experienced craneo-encephalic trauma in 1966.  He had positive Romberg testing.  Radiologic testing showed cervicoarthrosis at C5-C6.  The impression was dizziness due to vertebrobasilar cervicoarthrosis.  

On March 2008 VA examination, the Veteran reported that he had developed vertigo one morning in 1976 when he had awoken with severe pain at his neck and scapula.  His vertigo usually lasted for up to one day with medication.  He had had eight to ten episodes of vertigo in the previous month.  After physically examining the Veteran and reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran's current vertigo was related to the reported in-service head trauma.  The examiner explained that although the 1967 separation examination noted the occurrence of occasional dizziness, the Veteran was not treated for those symptoms while in service.  The  examiner also found it to be significant that the first indication of a diagnosis of vertigo was not until 1974, more than seven years following service.  

VA treatment records reflect that in October 2008, the Veteran reported a sensation like the room was spinning.  The symptoms had been present for three days and occurred whenever he stood up.  He reported that he had had vertigo for more than 30 years.  He treated his vertigo with muscle relaxants, pain killers, and TENS unit, hot pads, and anti-vertigo medication.  It was noted that he suffered from cervicalagia with radicular symptoms.  His symptoms were concluded to most likely be benign positional vertigo.  He was advised to change positions slowly.  He was to undergo carotid studies to rule out basilar insufficiency.  

In May 2012, in response to a request by the Board for a medical opinion, a VHA examiner reviewed the Veteran's claims file and determined that it was more likely than not that the Veteran's several subtypes of dizziness and illusions of movement, reportedly episodic and chronic, were partially attributable or exacerbated by the injuries the Veteran experienced in service.  After thoroughly reviewing and summarizing the claims file, the examiner determined that there was no real suggestion that the Veteran sustained an injury to the peripheral vestibular system while in service, however, the symptom presentation did suggest the presence of several subtypes of dizziness and illusions of movement of a psychogenic and functional centric origin related to service.  It was also reasonable to argue that the Veteran sustained some sort of traumatic brain injury or concussive disorder with persistent post-concussive symptoms related to the in-service injury.  The examiner based that opinion on a microscopic, lengthy review of the medical evidence in the claims file, highlighting such medical details as the Veteran's consistently reported spinning sensation, long-term use of a cervical collar, lightheadedness, headaches not of a migraine origin, and imbalance.

In this case, the Board places the greatest probative weight on the May 2012 VHA opinion that the Veteran's symptoms of vertigo due to a head injury were more likely than not related to the in-service whiplash incident, rather than on the March 2008 VA examination finding that the current symptoms of vertigo were not related to his service.  Significantly, the VHA examiner was an otolaryngologist, a specialist in the field of ear, nose, and throat medicine, whereas the 2008 VA examiner did not appear to be a specialist in that field.  Thus, the VHA examiner's opinion is weighted more heavily due to the professional expertise in the field.  Moreover, the 2012 VHA examiner provided pages of explanation for his conclusions and cited to the medical evidence in the claims file, whereas the 2008 VA examiner relied heavily on the absence of treatment in service and neglected to rectify the opinion reached with the numerous notations since service of continuing symptoms related to a vertigo syndrome.  And, as stated above, because the Veteran himself has knowledge in the field of medicine and practiced as a physician in Venezuela, the Board finds that he is competent to opine as to the etiology of his vertigo and residuals of a head trauma, as well as provide a continuing diagnosis of his condition.  Accordingly, the Board finds that despite the lack of indication in the records of a significant head trauma with resultant vertigo, the competent and credible evidence of record supports the Veteran's claim for service connection for the residuals of a head injury, mainly vertigo, and thus service connection is warranted in this case.

Head Injury

The Board notes that the Veteran also contends that he should be awarded service connection for a head injury separately from his vertigo, cervical spine disability, and depression.  However, for the following reasons, the Board finds that service connection for a head injury is not warranted as there is no current diagnosis at anytime during the appeal period of a current head injury aside from the cervical spine disability, vertigo, and depression being granted by this decision.

Turning to the evidence of record, service treatment records are, as stated previously, negative for indication of a head injury.

Post-service VA treatment records reflect complaints related to the cervical spine and symptoms of vertigo.  Specifically, the Veteran was treated on an ongoing basis for cervical spine pain and associated muscle and neurological problems.  While he also complained of headaches, those headaches were not assessed to be related to a current head injury, but were rather related to his cervical spine disability and vertigo, as stated in February 2004.  A July 2005 private evaluation of the head and neck resulted in diagnoses of cervical spine disabilities rather than any indication of a current head injury.  On October 2010 VA psychiatric evaluation, the Veteran reported having suffered a blow to the back of the head while in service and was knocked unconscious.  He felt that he was not as "sharp" as he used to be.  His comprehension skills appeared good.  No brain injury or cognitive deficit was diagnosed.  On March 2008 examination to assess the etiology of his vertigo, no other diagnosis other than vertigo was established and there was no indication of a diagnosis of a traumatic brain injury or current head injury.

In May 2012, a VHA examiner reviewed the Veteran's claims file in depth.  The examiner discussed the evidence regarding the Veteran's reported in-service head injury, to include that he had lost consciousness in service and ever since service had experienced vertigo and associated symptoms, such as imbalance and lightheadedness.  The Veteran also suffered from ongoing cervical spine symptoms and his vertigo was often triggered by his neck pain.  His reports of chronic headaches were reviewed and assessed to be migraine in nature.  The examiner specifically discussed whether the Veteran's in-service whiplash injury had resulted in a traumatic brain injury.  The examiner found that because there was no sustained loss of consciousness or associated significant peripheral or central vestibular impairment, but given the reported mild cognitive changes and headaches, a mild traumatic brain injury was relevant.  That being said, the examiner did not diagnose any traumatic brain injury or state that the Veteran currently suffered from a head injury.  Rather, while it is somewhat unclear, the Board concludes that the examiner was in fact entertaining the idea that the Veteran might have previously suffered from mild traumatic brain injury symptoms.  However, there is no indication from reviewing the examiner's thorough report, when compared to the VA and private treatment records, that the Veteran in fact currently suffers from any head injury or that the VHA examiner was in fact diagnosing a head injury.  Thus, absent any positive opinion to the contrary, as the positive opinions in this case instead relate the Veteran's cervical spine disability and vertigo to his service, rather than a head injury, the Board finds that service connection for a current head injury, as separate from the cervical spine disability, vertigo, and depression, must be denied for lack of any diagnosis.  

The Board notes that the Veteran contends on his own behalf that he suffers from a head injury, separate and apart from his cervical spine disability, vertigo, and depression related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's low back disability and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service." Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service symptoms and his current manifestations, the Board accords the statements regarding the etiology of the Veteran's head injury, separate and apart from his cervical spine disability, vertigo, and depression, little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has only offered only conclusory statements regarding the relationship between his in-service events and his current claimed head injury.  In contrast, the medical evidence of record, including competent VA and VHA examinations with opinions, is against a finding of a head injury, separate and apart from his cervical spine disability, vertigo, and depression.  Accordingly, service connection for a head injury, separate and apart from his cervical spine disability, vertigo, and depression, is denied.

Depression

At the outset, the Board notes that the Veteran is already in receipt of service connection for a panic disorder without agoraphobia, claimed as claustrophobia.  In that regard, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Finally, it is important to recognize that the Veteran may not be entitled to be doubly compensated for the same disability.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14 (2010); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  However, in this case, after a review of the evidence of record, the Board finds that the manifestations of the Veteran's depression are clearly distinguishable from those of his service-connected panic disorder, and thus his claim for service connection for depression must be decided separately from his already service-connected psychiatric disorder.  

Service treatment records reflect that on May 1965 pre-induction examination, the Veteran checked "yes" to nervous trouble of any sort and frequent trouble sleeping.  It was noted that he had suffered from nervousness, although the handwriting of that word appears eligible.  He denied any history of depression.  In February 1966, the Veteran reported noticing an irregular heartbeat and shortness of breath.  He was prescribed anti-anxiety medication and was diagnosed with neurocirculatory asthenia.  On October 1967 separation examination, the Veteran denied any history of depression.  

Post-service VA treatment records reflect that in February 1994, the Veteran reported having headaches due to the stress of trying to find a job.  He was diagnosed with tension headaches.  In February 2004, the Veteran presented to the emergency room with chest pain.  He reported that he was feeling depressed and was under a lot of stress due to having to leave Venezuela.  He wasn't sure if he was inventing his symptoms.  He was diagnosed with hypertension.  

In July 2005, the Veteran submitted a statement from a private physician that he was not able to be in closed spaces without feeling panic.  His cervical spine disability caused him to feel depressed, irritable, suffer from insomnia, and caused anxiety and behavioral changes.  

VA treatment records reflect that in March 2007, the Veteran reported that he was very stressed and anxious  He had had some personal problems and had become despondent.  He would withdraw, isolate, and become irritable.  He was prescribed anti-anxiety medication.  In December 2007, the Veteran's diagnosis was considered to be anxiety, not otherwise specified.  He reported that his working situation had become very stressful and stated that he had become more depressed as a result.  He felt that he was being targeted by his co-workers which had worsened his anxiety.  His back pain also made him depressed.  He was showing some improvement on medication.  In January 2008, the Veteran reported anxiety over having to undergo a recent MRI.  He also stated that his medical conditions were causing him to be depressed.  

On March 2008 VA examination, the Veteran reported that he experienced panic in service when he had to go into the gas chamber during basic training.  He reported following that episode, he started having nightmares of being trapped in a closed space.  That sort of panic had worsened since service whenever he had to go in for a medical procedure.  The Veteran also reported feelings of depression related to feeling less useful as he once was.  He felt depressed thinking that he could no longer be a surgeon.  He reported that he had worked as a surgeon for thirty years before he had to give up his practice due to his cervical spine disability.  His medical problems also worsened his depression.  He reported that he currently had panic attacks about once per month, and that those attacks could either be due to having medical treatment or for other reasons.  The attacks usually happened at night.  He would try to avoid being in places that made him feel trapped, like being in a tunnel.  After conducting mental status examination and reviewing the claims file, the examiner diagnosed the Veteran with panic disorder without agoraphobia and with depressive disorder, not otherwise specified.  The examiner explained that the Veteran's symptoms of panic were related to his in-service reports of irregular heart beat and shortness of  breath.  However, his depressive disorder was most likely instead related to a variety of other factors, including the chronic pain related to his neck injury, the loss of his medical practice, and his relocation to the United States.  

VA treatment records reflect that in October 2010, the Veteran underwent a mental health consultation.  The Veteran reported experiencing work stress, family stress, neck pain, claustrophobia, anxiety, and recurring bouts of depression.  He felt trapped and anxious when in small spaces.  He could not ride in elevators or work in small spaces without windows.  He was also struggling with underlying depression.  He had had to flee his previous country due to his suspected United States ties, significantly, his previous  service in the United States military.  The change in lifestyle, along with his cervical spine disability, contributed to his depression.  The diagnosis was specific phobia, situational, depressive disorder, not otherwise specified, and rule out panic disorder.  The Veteran's depression was considered to be related to his loss of career and lifestyle.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In this case, the Board finds that the probative medical evidence relates the Veteran's depression as having been caused or aggravated by his cervical spine disability.  Because service connection for a cervical spine disability is being granted per this decision, the Board finds that service connection for depression is also warranted.  Specifically, the March 2008 VA examiner and October 2010 VA psychiatrist both related the Veteran's depression to his service-connected cervical spine pain and problems.  














	(CONTINUED ON NEXT PAGE)


There is no probative or competent medical evidence or opinion to the contrary.  Accordingly, service connection for depression is warranted.


ORDER

Service for a cervical spine disability is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Service connection for vertigo is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Service connection for depression is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Service connection for a head injury is denied.



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


